 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL BEATON,                                         No. 1:19-cv-00917-JLT (PC)
12                       Plaintiff,                        ORDER STRIKING PLAINTIFF’S
                                                           CERTIFICATE OF SERVICE AND
13           v.                                            ADDRESSING PLAINTIFF=S MOTION TO
                                                           AMEND
14    STATE OF CALIFORNIA, et al.,
                                                           (Docs 7, 8)
15                       Defendants.
16

17          On July 30, 2019, Plaintiff filed a motion indicating that he attempted to file eleven

18   complaints which were all returned to him by the Clerk’s Office after being classified as letters.

19   (Doc. 8.) Plaintiff indicates that he is resubmitting the documents and intends each page of his

20   motion to be a complaint. (Id.)

21          To the extent that Plaintiff desires to amend his pleadings in this action, he may amend

22   once as a matter of right before service of a responsive pleading by defendants. Fed. R. Civ. P.

23   15(a). Because Plaintiff has not previously amended his complaint and a responsive pleading has

24   not been filed, he may file an amended complaint without permission from the Court. Plaintiff is

25   informed that he must file an entirely new pleading as an amended complaint supercedes the

26   original complaint, Lacey v. Maricopa County, Nos. 09-15806, 09-15703, 2012 WL 3711591, at

27   *1 n.1 (9th Cir. Aug. 29, 2012) (en banc), and the amended complaint must be “complete in itself

28   without reference to the prior or superceded pleading,” Local Rule 220. If Plaintiff files an

                                                       1
 1   amended complaint, it will be placed in line for screening in place of his original Complaint. If

 2   Plaintiff does not file an amended complaint, his original Complaint will be screened accordingly.

 3           If Plaintiff does not desire to file an amended pleading in this action, he may initiate new

 4   actions. To do so, Plaintiff must file documents clearly identified as complaints. It would be best

 5   if Plaintiff were to utilize the civil rights complaint form, such as that provided by the Clerk’s

 6   Office to Plaintiff with this order.

 7           Further, the Court notes that Plaintiff filed a document which appears to be a proof of

 8   service for mailing a summons to the “VSP Mail Box.” (Doc. 7.) However, as stated in the First

 9   Informational Order:

10           A pro se plaintiff may not proceed with legal action against a governmental
             entity or individual in this Court until the Court screens the pro se plaintiff's
11           complaint and finds that it states a cognizable claim against named defendants.
             If the Court does find a cognizable claim and the plaintiff is proceeding in forma
12           pauperis, the Court will direct the United States Marshal to initiate service of
             the complaint on defendants. 24 28 U.S.C. § 1915(d).
13

14   (Doc. 3, p. 3.) Plaintiff’s complaint is in line but has yet to be screened. Service on any

15   defendant is premature. If service becomes appropriate, the Court will order service to be

16   madeby the U.S. Marshal’s service.

17           Accordingly, the Court ORDERS:

18           1.      Plaintiff’s motion to amend, filed July 20, 2019 (Doc. 8), is DISREGARDED as

19   unnecessary;

20           2.      Plaintiff’s certificate of service, filed July 19, 2019 (Doc. 7), is STRICKEN;
21           3.      The Clerk’s Office is directed to send Plaintiff a civil rights complaint form.

22
     IT IS SO ORDERED.
23

24       Dated:     August 21, 2019                             /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                        2
